PER CURIAM.
After de novo review, we reverse the lower court’s order. Fla. Ins. Guar. Ass’n v. De La Fuente, — So.3d — (Fla. 2d 2015); Fla. Ins. Guar. Ass’n v. Bernard, 140 So.3d 1023 (Fla. 1st DCA 2014), review denied, No. SC14-1416, 2014 WL 6883868 (Fla.2014). We instruct the trial court to enter an order in favor of Appellant in accordance with the cited authorities. We certify the following question to the Florida Supreme Court as one of great public importance:
Does the 2011 amendment to the definition of “covered claim” in section 631.54(3), Florida Statutes (2011), apply to a sinkhole claim, where the claim was filed with the insurer prior to the date of the amendment, but after the insurer became insolvent, triggering FIGA’s obligation to pay the claim.
REVERSED AND REMANDED.
TORPY, C.J., PLEUS, R. J., Senior Judge and SWANSON, R., Associate Judge, concur.